Exhibit 10.38

Execution Copy

TRANSITION AND CONSULTING AGREEMENT

This TRANSITION AND CONSULTING AGREEMENT (this “Agreement”) is entered into
between the undersigned individual (“Officer”) and Depomed, Inc. (the “Company”)
and is dated as of December 8, 2017.

WHEREAS, in connection with the Company’s pending relocation from the San
Francisco Bay Area to a location in the Midwest or on the East Coast, the
parties have determined that it is in their mutual best interests for the
Officer’s service with the Company to terminate as of June 30, 2018 (or up to 60
days thereafter at the sole discretion of the Company’s Chief Executive Officer
provided written notice thereof is provided to Officer not later than March 31,
2018 unless otherwise agreed by Officer) (the “Separation Date”) on the terms
and conditions set forth herein; and

WHEREAS, the Company wishes to engage the Officer as a consultant/independent
contractor following the Separation Date.

NOW, THEREFORE, In consideration of the mutual covenants undertaken in this
Agreement, Officer and the Company hereby acknowledge and agree as follows:

1)   Employment Separation.  From the Effective Date (as defined below) through
the Separation Date, Officer shall remain an employee of the Company and shall
continue to serve as the Company’s Senior Vice President and General Counsel. In
addition to the customary duties associated with Officer’s role as Senior Vice
President and General Counsel, he shall (a) endeavor to facilitate a timely and
orderly transition of the Company’s legal function to his successor and to the
Company’s new headquarters; (b) spend up to ten business days per month at the
Company’s new headquarters on days mutually agreed to by the Officer and the
Company’s Chief Executive Officer; and (c) do all other things as may reasonably
be requested by the Company’s Chief Executive Officer in connection with
Officer’s role as Senior Vice President and General Counsel of the Company. The
Company and Officer hereby agree that Officer’s employment relationship with the
Company and all of its affiliates and service as Senior Vice President and
General Counsel of the Company shall end on the Separation
Date.  Notwithstanding the foregoing, in the event Officer’s successor is named
prior to the Separation Date, Officer’s title will be changed to Senior Vice
President, Legal Affairs and the Officer shall no longer be considered an
executive officer of the Company and shall no longer be required to file Section
16 reports with the Securities and Exchange Commission.

2)   Compensation.  Subject to the Officer’s continued service through the
Separation Date, and conditioned upon the Officer’s execution and nonrevocation
of this Agreement, and, unless this Agreement is terminated by the Company for
Cause (as defined on Exhibit B), compliance with this Agreement, which Agreement
shall have become effective and irrevocable on the eighth (8th) day following
the date the Officer executes this Agreement (the  “Effective Date”), and,
contingent upon this Agreement becoming so effective, and further contingent on
the Officer executing on the Separation Date and not revoking the supplemental
release attached hereto as Exhibit A (the “Supplemental Release”), which
Supplemental Release shall become effective and irrevocable on the eighth (8th)
day following the date the Officer executes such

 

 





--------------------------------------------------------------------------------

 



Supplemental Release, the Company shall provide the Officer with the following
benefits in connection with the cessation of the Officer’s active employment
with the Company:

(a)        A pro-rated bonus for 2018 equal to $123,500 (i.e., one-half of the
Officer’s target bonus for 2018) payable in a lump sum on the first business day
on or after the 8th day following the Separation Date;

(b)        A performance bonus payment equal to $200,000 payable in a lump sum
upon the achievement of the performance criterion set forth on Exhibit B
attached hereto;

(c)        A severance payment equal to 12 months of the Officer’s base salary
in effect as of the Separation Date, payable in a lump sum on the first business
day on or after the 8th day following the Separation Date;

(d)        Payment by the Company of the full cost of the health insurance
benefits provided to the Officer and his spouse and dependents, as applicable,
immediately prior to the Separation Date pursuant to the terms of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) or
other applicable law through the earlier of the end of the twelve (12) month
period following the Separation Date or the date upon which the Officer is no
longer eligible for such COBRA or other benefits under applicable law;

(e)        Payment by the Company for up to three (3) months of outplacement
services not to exceed $5,000 per month (with a provider selected by the Company
and reasonably acceptable to the Officer); provided Officer commences such
services within ninety (90) days of the Separation Date;

(f)        Continued vesting of the Officer’s equity awards that are outstanding
as of the Separation Date in accordance with their original vesting terms for
the duration of the Consulting Period (as defined below); and

(g)        Vesting of all of the Officer’s then outstanding and unvested
restricted stock units shall vest in full on the last day of the Consulting
Period.

Notwithstanding the foregoing, in the event of the completion of a “Change in
Control” (as defined in the Company’s standard form of management continuity
agreement in effect as of the date hereof) that arises after the date
hereof:  (i) all of the payments contemplated in items (a) – (c) above that
remain unpaid shall be made on the business day prior to the scheduled
completion of the Change in Control; and (ii) all the Officer’s then outstanding
and unvested restricted stock units shall vest in full on the date of the
completion of the Change in Control.  For clarity, the Company and Officer
stipulate for purposes of this Agreement that as of the date of this Agreement a
“Change in Control” has not occurred under the Management Continuity Agreement
between the Company and the Officer.

3)   Consulting Arrangement.  Subject to the Officer’s execution and
nonrevocation of the Supplemental Release, from the Separation Date through the
one year anniversary thereof (the “Consulting Period”, which shall end on such
earlier date as the Officer dies, becomes disabled, or is terminated by the
Company for Cause (as defined below)), the Company and Officer agree that
Officer shall serve as a consultant to the Company providing the Services (as
defined





2

--------------------------------------------------------------------------------

 



below); provided, however, that the Company may extend the Consulting Period by
up to 60 days by written notice to Officer thereof. In exchange for provision of
the Services, the Officer shall receive a consulting fee of $10,000 per month,
payable on the 1st of each month, for the first six months of the Consulting
Period and consulting fee of $5,000 per month, payable on the 1st of each month,
beginning in the seventh month of the Consulting Period through the remainder
thereof. In addition, the Officer’s equity awards that are outstanding as of the
Separation Date shall be entitled to continue to vest in accordance with their
original vesting terms for the duration of the Consulting Period and, subject to
the Officer’s continued service pursuant to this Section 3 for the entirety of
the 12-month Consulting Period (without regard to any extension thereof). During
the Consulting Period, Officer agrees to assist with transition and integration
and such other matters as may be reasonably requested by the Company’s Chief
Executive Officer from time to time (the “Services”).  Officer will not be
required to provide more than 20 hours of Services per calendar month during the
first six months of the Consulting Period, and not more than 10 hours of
Services per month for the remainder of the Consulting Period.  Officer shall
direct any and all inquiries regarding the Services to the Company’s Chief
Executive Officer.  The Officer acknowledges that the Company has no right to
direct or control his performance of Services hereunder and that he shall be
treated as an independent contractor for all purposes with respect thereto.  As
such, the Officer shall not participate as an active employee in any employee
benefit plan of the Company or an affiliate (other than with respect to the
Officer’s outstanding equity incentive awards) and no income or other taxes
shall be withheld from the amounts paid to the Officer pursuant to this
Section 3.

4)   Stock Options.  On the Effective Date, all of the Officer’s stock options
that were granted after January 1, 2015, whether vested or unvested, shall be
forfeited without payment of any additional consideration.

5)   No Other Compensation. Officer acknowledges and agrees that, except as
otherwise expressly provided in this Agreement, he shall not be entitled to
receive or be eligible for any payments, severance or sums from the Company
under any offer letter, employment agreement, plan or otherwise with respect to
his employment with the Company and/or the termination of his employment with
the Company, and no compensation, severance or other benefits shall accrue
except as set forth herein (other than salary and other employee benefits
incident to Officer’s employment with the Company through the Separation Date).

6)   Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or e-mail, upon written confirmation of receipt
by facsimile, e-mail or otherwise, (b) on the first business day following the
date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier or (c) on the earlier of confirmed receipt or the fifth
business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid.  All notices
hereunder shall be delivered to the addresses set forth below, or pursuant to
such other instructions as may be designated in writing by the party to receive
such notice:





3

--------------------------------------------------------------------------------

 



To Company:

Depomed, Inc.

7999 Gateway Boulevard, Suite 300

Newark,  CA  94560

Attention:  Legal Department

Fax:  510 744 8001

Email:  legaldept@depomed.com

 

 

 

To Officer:

Matt Gosling

 

_______________________

 

 

Email:__________________

 

 

7)   Release.  Except for those obligations of the Company under this Agreement,
the Officer, on behalf of the Officer and the Officer’s dependents, successors,
heirs, assigns, agents, and executors (collectively, the “Releasors”), hereby
releases and discharges and covenants not to sue, to the maximum extent
permitted by law, the Company and its predecessors, successors, subsidiaries,
parents, branches, divisions, and other affiliates, and each of their current
and former directors, officers, employees, shareholders, representatives,
attorneys, successors and assignees, past and present, and each of them
(individually and collectively, “Releasees”) from and with respect to any and
all claims, wages, agreements, obligations, demands and causes of action, known
or unknown, suspected or unsuspected, concealed or hidden (collectively,
“Claims”), of any kind whatsoever, including, without limitation, any Claims
arising out of or in any way connected with Officer’s employment relationship
with or separation from, the Company, any Claims for severance pay, bonus or
similar benefit, sick leave, pension, retirement, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, any benefits arising
from any ERISA benefit plan, workers’ compensation or disability, and any other
Claims resulting from any act or omission by or on the part of Releasees
committed or omitted prior to the Effective Date, including by way of example
only, any Claims under Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, as amended by
the Older Workers Benefit Protection Act, and the rules and regulations
promulgated thereunder (“ADEA”), the Family and Medical Leave Act, the
California Fair Employment and Housing Act, the California Family Rights Act,
the California Labor Code, the Private Attorneys’ General Act (Labor Code§ 2698
et seq.), any Wage Orders issued by the California Industrial Welfare
Commission, the California Business and Professionals Code, or any other
federal, state or local law, regulation or ordinance.  This release does not
prevent the Officer from filing a charge with or participating in an
investigation by a governmental administrative agency; provided, however, that
the Officer waives any right to receive any monetary award resulting from such a
charge or investigation, including, without limitation, interest, penalties,
fines, and attorneys’ fees.  This Release does not apply to any continuing
obligations under this Agreement or to any action to enforce or for breach of
this Agreement.

8)   Waiver of Unknown Claims.  Officer expressly waives any and all rights or
benefits conferred by the provisions of Section 1542 of the California Civil
Code or similar law of any other state, and consent that this Agreement shall be
given full force and effect according to each and all of its express terms and
conditions, including those relating to unknown and unsuspected claims, demands
and causes of actions, if any.  Section 1542 of the Civil Code states:





4

--------------------------------------------------------------------------------

 



“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Officer acknowledges that he may later discover claims or facts in addition to
or different to those which Officer now knows or believes to exist with respect
to the subject matter of this Agreement and which, if known or suspected at the
time of executing this Agreement, may have materially affected this
settlement.  Nevertheless, Officer waives any right, claim or cause of action
that might arise as a result of such different or additional claims or facts.

9)   ADEA Waiver.  Officer expressly acknowledges and agrees that, by entering
into this Agreement, he is knowingly and voluntarily waiving any and all rights
or claims that he may have arising under the ADEA, which have arisen on or
before the date of the Agreement.  Officer further expressly acknowledges and
agrees that:

a)   in consideration for the releases provided for in this Agreement, Officer
received value beyond that which Officer was, at that time, already entitled to;

b)   Officer was advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

c)   Officer has been given a period of 21 days within which to consider this
Agreement before signing it, and that in the event Officer executes the
Agreement before the full 21 days, Officer does so knowingly and voluntarily and
with the intention of waiving any remaining time in that 21 day period; and

d)   Officer was informed that he has seven days following the date of execution
of this Agreement in which to revoke the Agreement (the “Revocation
Period”).  This Agreement shall not become effective or enforceable until the
Revocation Period has expired and the Officer has not revoked the Agreement.  To
be effective, such revocation must be in writing and hand delivered to the
contact identified in Section 6 above within the Revocation Period.

Nothing herein shall prevent Officer from seeking a judicial determination as to
the validity of the release provided in this Agreement, with regard to age
discrimination claims consistent with the ADEA.

10) No Claims Assigned or Filed.  Officer represents and warrants that he has
not assigned or transferred to any person not a party to this Agreement any of
the Claims released pursuant to this Agreement.  Officer further represents and
warrants that neither he nor any person, firm or entity acting on Officer’s
behalf or for Officer’s benefit has filed any complaints, charges, or lawsuits
with any court or government agency, or commenced any arbitration proceeding,
relating to any of the Claims released pursuant to this Agreement.

11) Director and Officer Insurance Coverage. The Officer shall remain an insured
under the Company’s director and officer insurance after the Separation Date
with respect to acts or omissions of Officer while he served (and continues to
serve) as an officer or director of the Company on the same terms and conditions
as such insurance is provided for active officers





5

--------------------------------------------------------------------------------

 



and directors of the Company from time to time.  The Officer’s indemnification
agreement with the Company (the “Indemnification Agreement”) shall remain in
full force and effect.

12) Miscellaneous.

a)   Amendment and Modification.  This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each party.

b)   Waiver.  No failure or delay of either party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder.  Any agreement on the part of either party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such party.

c)   Entire Agreement.  This Agreement constitutes the entire agreement, and
supersedes all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings between the parties with respect to the
subject matter hereof and thereof, except as otherwise set forth herein
(including without limitation with respect to the provisions of Section 11
related to the Indemnification Agreement).

d)   Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of California, without regard to
the laws of any other jurisdiction that might be applied because of the
conflicts of laws principles of the State of California.

e)   Assignment; Successors.  The Company may not assign this Agreement to
anyone, at any time, without Officer’s prior written consent, except that the
Company may assign its rights and obligations under this Agreement without the
consent of the Officer to any successor to the business or assets of the Company
(whether by reorganization, consolidation merger, sale or other
transaction).  This Agreement shall inure to the benefit of and be binding upon
the Company’s predecessors, successors, subsidiaries, permitted assignees,
parents, branches, divisions or other affiliates, and upon Officer’s heirs,
executors and administrators.

f)    Severability. If any provision of this Agreement or its application is
held invalid, the invalidity shall not affect other provisions or applications
of the Agreement which can be given effect without the invalid provisions or
application and, therefore, the provisions of this Agreement are declared to be
severable.  In addition, should any court of competent jurisdiction determine
that any provision of this Agreement is unenforceable, the parties





6

--------------------------------------------------------------------------------

 



agree that the court should modify the provision to the minimum extent necessary
to render said provision enforceable.

g)   Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

[The remainder of this page is intentionally left blank.]

 

 



7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and Officer have caused this Agreement to be
executed as of the date first written above.

DEPOMED, INC.

 

OFFICER

 

 

 

By:

/s/ Arthur Higgins

 

/s/ Matthew M. Gosling

Name:

Arthur Higgins

 

Matthew M. Gosling

Title:

President and CEO

 

 

 





 

--------------------------------------------------------------------------------

 



Exhibit A

Supplemental Release

Depomed, Inc. has offered to pay me the benefits (the “Benefits”) described in
Sections 2 and 3 of that certain Transition and Consulting Agreement dated as of
December 8, 2017  (the “Transition Agreement”), which were offered to me in
exchange for my agreement, among other things, to waive all of my, on behalf of
myself and my dependents, successors, heirs, assigns, agents, and executors,
claims against and release Depomed, Inc. and its predecessors, successors and
assigns (collectively referred to as the “Company”), all of the affiliates
(including parents and subsidiaries) of the Company (collectively referred to as
the “Affiliates”) and the Company’s and Affiliates’ directors and officers,
employees and agents, insurers, employee benefit plans and the fiduciaries and
agents of said plans (collectively, with the Company and Affiliates, referred to
as the “Corporate Group”) from any and all claims, demands, actions, liabilities
and damages arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates; provided, however, that this
Supplemental Release shall not apply to (1) any existing right I have to
indemnification, contribution and a defense, (2) any directors and officers and
general liability insurance coverage, (3) any rights I may have as a shareholder
of the Company, (4) any rights I have to the Benefits, (5) rights to vested
benefits under the Company’s benefit plans and (6) any rights which cannot be
waived or released as a matter of law.

I understand that signing this Supplemental Release is an important legal
act.  I acknowledge that the Company has advised me in writing to consult an
attorney before signing this Supplemental Release and has given me at least
twenty-one (21) calendar days from the day I received a copy of this
Supplemental Release to sign it.

In exchange for the payment to me of Benefits, I (1) agree not to sue in any
local, state and/or federal court regarding or relating in any way to my
employment with or separation from the Company or the Affiliates, (2) knowingly
and voluntarily waive all claims and release the Corporate Group from any and
all claims, demands, actions, liabilities, and damages, whether known or
unknown, arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates and (3) waive any rights that I
may have under any of the Company’s involuntary severance benefit plans or any
other severance agreement with the Company, except to the extent that my rights
are vested under the terms of an employee benefit plan sponsored by
the   Company or an Affiliate and except with respect to such rights or claims
as may arise after the date this Supplemental Release is executed.  This
Supplemental Release includes, but is not limited to, claims and causes of
action under:  Title VII of the Civil Rights Act of 1964, as amended (“Title
VII”); the Age Discrimination in Employment Act of 1967, as amended, including
the Older Workers Benefit Protection Act of 1990 (“ADEA”); the Civil Rights Act
of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990 (“ADA”); the Energy Reorganization Act, as amended, 42
U.S.C. §§ 5851; the Workers Adjustment and Retraining Notification Act of 1988;
the Sarbanes-Oxley Act of 2002; the Employee Retirement Income Security Act of
1974, as amended; the Family and Medical Leave Act of 1993; the Fair Labor
Standards Act; the Occupational Safety and Health Act; the California Fair
Employment and Housing Act, as amended; the California Labor Code; claims in
connection with workers’ compensation or “whistle blower” statutes (except to
the extent prohibited by law); and/or contract, tort, defamation, slander,
wrongful termination or any other state or federal regulatory, statutory or
common law.  Further, I expressly represent that no promise or agreement which
is not expressed herein has been made to me in executing this





 

--------------------------------------------------------------------------------

 



Supplemental Release, and that I am relying on my own judgment in executing this
Supplemental Release, and that I am not relying on any statement or
representation of the Company, any of the Affiliates or any other member of the
Corporate Group or any of their agents.  I agree that this Supplemental Release
is valid, fair, adequate and reasonable, is entered into with my full knowledge
and consent, was not procured through fraud, duress or mistake and has not had
the effect of misleading, misinforming or failing to inform me.

Notwithstanding the foregoing, nothing contained in this Supplemental Release is
intended to prohibit or restrict me in any way from (1) bringing a lawsuit
against the Company to enforce the Company’s obligations under the Transition
Agreement; (2) making any disclosure of information required by law; (3)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s legal, compliance or human resources officers; (4) testifying or
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization; or (5) filing any claims that are not permitted to be waived or
released under applicable law (although my ability to recover damages or other
relief is still waived and released to the extent permitted by law).  Nothing
contained in this Supplemental Release is intended to waive any rights I may
have related to unemployment compensation and workers’ compensation and
indemnification claims under Section 2802 of the California Labor Code.

I acknowledge that I may discover facts different from or in addition to those
which I now know or believe to be true and that this Supplemental Release shall
be and remain effective in all respects notwithstanding such different or
additional facts or the discovery thereof.  I hereby expressly waive any and all
rights and benefits conferred upon me by the provisions of Section 1542 of the
Civil Code of the State of California, and/or any analogous law of any other
state.  Section 1542 states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Should any of the provisions set forth in this Supplemental Release be
determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Supplemental Release.  I acknowledge
that this Supplemental Release sets forth the entire understanding and agreement
between me and the Company or any other member of the Corporate Group concerning
the subject matter of this Supplemental Release and supersede any prior or
contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Corporate Group on the
same subject matter.  I understand that for a period of seven (7) calendar days
following the date that I sign this Supplemental Release, I may revoke my
acceptance of the offer, provided that my written statement of revocation is
received on or before that seventh day by the Vice President, Human Resources,
Depomed,





 

--------------------------------------------------------------------------------

 



Inc., 7999 Gateway Boulevard, Suite 300, Newark, California 94560, facsimile
number:  (510) 744-8001, in which case the Supplemental Release will not become
effective.  In the event I revoke my acceptance of this offer, the Company shall
have no obligation to provide me Benefits.  I understand that failure to revoke
my acceptance of the offer within seven (7) calendar days from the date I sign
this Supplemental Release will result in this Supplemental Release being
permanent and irrevocable.

I acknowledge that I have read this Supplemental Release, have had an
opportunity to ask questions and have it explained to me and that I understand
that this Supplemental Release will have the effect of knowingly and voluntarily
waiving any action I might pursue, including breach of contract, personal
injury, retaliation, discrimination on the basis of race, age, sex, national
origin, or disability and any other claims arising prior to the date of this
Supplemental Release.  By execution of this document, I do not waive or release
or otherwise relinquish any legal rights I may have which are attributable to or
arise out of acts, omissions, or events of the Company or any other member of
the Corporate Group which occur after the date of the execution of this
Supplemental Release.

 

 

 

Employee’s  Name

 

Company Representative’s Signature

 

 

 

Employee’s  Signature

 

Company’s Representative’s Name and Title

 

 

 

Employee’s Signature Date

 

Company’s Execution Date

 

 

--------------------------------------------------------------------------------